Filed 8/31/22 In re Alyssa O. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO

In re ALYSSA O. et al., Persons                            B316590, B317034
Coming Under the Juvenile                                  (Los Angeles County
Court Law.                                                 Super. Ct.
                                                           No. 19CCJP02867A-C)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

RAELENE O.,

         Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Stacy Wiese, Judge. Affirmed.
      Jacques Alexander Love, under appointment by the Court
of Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Peter Ferrera, Deputy County
Counsel, for Plaintiff and Respondent.

                            ******


       Raelene O. (mother) appeals from an order terminating her
parental rights to her three children: Alyssa O. (born March
2011); Chloe O. (born March 2014), and Dominic O. (born May
2019). Mother challenges the juvenile court’s ruling denying her
petitions filed pursuant to Welfare and Institutions Code section
388, which sought reinstatement of family reunification services
in order to avoid termination of parental rights.1 Mother also
challenges the subsequent order terminating her parental
rights.2 We find no error and affirm the juvenile court’s orders.

      FACTUAL AND PROCEDURAL BACKGROUND
Section 300 petition and detention
      In May 2019, the Los Angeles County Department of
Children and Family Services (DCFS) received a referral alleging
that Dominic tested positive for amphetamines at birth and
mother tested positive for amphetamines and marijuana. Mother
admitted she used drugs during her pregnancy and that she had
no prenatal care. Mother reported that Dominic’s father



1     All further statutory references are to the Welfare and
Institutions Code.
2     Mother filed two separate appeals, assigned appellate case
Nos. B316590 and B317034, which this court has consolidated.




                                2
(Marvin A.)3 was physically and mentally abusive and forced her
to use drugs.
       During a hospital interview with the investigating social
worker, mother explained that she had been in a relationship
with Marvin for about a year. When she became pregnant with
Dominic, Marvin wanted her to have an abortion. It was at this
point that Marvin began forcing mother to use drugs—hitting her
if she refused, though never in front of the other children. At the
time of the interview, mother had not seen Marvin for a few
weeks. Mother added that her relationship with Alyssa’s father,
Luis V., was also violent prior to Alyssa’s birth.
       Mother claimed she started using methamphetamine a
couple weeks into her pregnancy with Dominic. During her
pregnancy she lived in Arizona where she saw a doctor twice for
prenatal care. She acknowledged last using methamphetamines
a few weeks earlier and last used marijuana the previous week.
       Paternal grandfather reported that Alyssa had been living
with him and the paternal grandmother for over a year, and
Chloe had been living with them for a year.
       Eight-year-old Alyssa reported living with her paternal
grandparents and uncle and that she did not often see mother.
Alyssa had visited mother at the hospital, but prior to that had
not seen mother since Alyssa’s previous summer vacation. Alyssa
denied ever seeing Marvin do anything mean.
       Mother denied testing positive for drugs at the births of her
other children, however, DCFS received a referral in 2011, when
mother tested positive for marijuana at Alyssa’s birth. Alyssa did


3     Marvin A. is not a party to this appeal, nor are the fathers
of Alyssa or Chloe.




                                 3
not test positive. At the 2011 referral, mother said she started
using marijuana when she was 16 years old. As mother then
resided with the maternal grandparents and had a strong
support system, the referral was closed as unfounded.
       On May 7, 2019, DCFS filed a petition pursuant to section
300, subdivisions (a) and (b) on behalf of eight-year-old Alyssa,
five-year-old Chloe, and newborn Dominic alleging the children
were at risk due to mother’s history of violent altercations with
both Marvin and Luis, mother’s and Marvin’s drug abuse, and
Dominic testing positive for amphetamine at birth.
       At the May 8, 2019 detention hearing, mother appeared
and was appointed counsel. The juvenile court ordered the
children detained from parental custody and scheduled a
jurisdictional hearing.
Jurisdiction
       DCFS filed a jurisdiction/disposition report in late May
2019. Dominic was in foster care and Alyssa and Chloe remained
in the home of the paternal grandparents. Mother had not
returned any of the social worker’s calls or texts and had not
made herself available to be interviewed.
       On June 28, 2019, the social worker made contact with
mother, who admitted she was smoking marijuana and
methamphetamine. Mother subsequently failed to appear for a
scheduled meeting with the social worker. In August 2019,
mother reported that she was “back on the streets” and did not
have a permanent address. Though mother promised to text the
social worker and provide the maternal grandmother’s address to
use as mother’s address for mailing purposes, she never did.
Mother had no visits with the children, nor had she requested
any visits.




                                4
      In December 2019, DCFS reported that mother had not
inquired about nor visited the children since the onset of the case.
      On March 11, 2020, DCFS reported that mother had not
contacted DCFS nor provided proof of her enrollment in any
treatment programs. Mother had not visited the children since
they were detained from her care 10 months earlier, nor had she
contacted the caretakers to inquire about the children’s well-
being.
      At the March 11, 2020 adjudication hearing, the juvenile
court found the children were as described under section 300,
subdivision (b)(1). The court declared the children to be
dependents, removed them from parental custody, and ordered
family reunification services. Mother was ordered to attend a
substance abuse treatment program with testing, individual
counseling to address case issues including domestic violence, a
domestic violence support group for victims, and parenting
instruction.
Reunification period
      At the six-month review hearing in September 2020, DCFS
reported that mother’s whereabouts remained unknown, and she
had not responded to the agency’s attempts to contact her.
Mother had not visited the children. Alyssa and Chloe were
thriving in the care of paternal grandparents, and the paternal
grandparents wished to adopt them. Dominic was thriving in the
care of his foster parents, who wished to adopt him.
      At the September 6, 2020 six-month review hearing, the
juvenile court terminated family reunification services because
the parents were not in compliance with the case plan. The court
scheduled a section 366.26 hearing to select and implement
permanent plans for the children.




                                 5
Permanency planning period
        On September 29, 2020, mother contacted DCFS for the
first time in over 11 months and reported she had entered a drug
rehabilitation facility and was in the quarantine stage of the
program. Mother said that she was entering drug treatment to
keep her parental rights. The social worker informed mother
that only monitored visits and phone calls with the children
would be allowed at that time. When the social worker informed
mother that DCFS was still recommending termination of
parental rights, mother hung up on the social worker.
        The social worker helped mother schedule video chats with
the children. It was arranged for mother to have weekly visits
with Alyssa and Chloe for an hour, to be monitored by the
paternal grandparents. Mother also had 15-minute video visits
with Dominic, who was developmentally delayed and unable to
sit still for long.
        Alyssa and Chloe expressed an age-appropriate
understanding of adoption. Both were in agreement with being
adopted by the paternal grandparents. Dominic’s caregivers had
provided him with a stable and loving home and were attentive to
the child’s regional center services, which consisted of three
weekly sessions.
        No issues were reported with mother’s video visits with
Alyssa and Chloe, although the paternal grandmother reported
that the girls were unusually quiet after the visits. An in-person
visit with Alyssa and Chloe was planned, but the paternal
grandmother expressed concern because the children had not
seen mother in 22 months. Mother’s video visits with Dominic
lasted about 30 minutes due to the child’s low attention span.
Dominic was preverbal. All three children had been with their




                                6
respective caregivers since May 5, 2019. All three children were
bonded with their caretakers. The social worker reported it
would be detrimental to the children if their respective adoptions
did not occur.
Mother’s section 388 petitions
        The section 366.26 hearing was continued, and on July 7,
2021, mother filed separate petitions for each child pursuant to
section 388. Mother sought reinstatement of reunification
services. She argued that her request was in the children’s best
interests because it would allow mother to demonstrate her
ability to provide for the children’s health, safety, and well-being,
reinforce their bond, and allow them to work towards
reunification. Mother asserted that she had consistently visited
the children since she had entered rehabilitation and that she
was sober and had tested negative for drugs since September
2020. Attached to mother’s petitions was a letter from mother’s
residential treatment center stating that mother had entered the
program on September 30, 2020, and completed treatment in
good standing on January 12, 2021. A letter from mother’s
outpatient treatment center indicated that mother had started
outpatient treatment in January 2021 and had been compliant in
fulfilling the program’s requirements and testing negative for
drug use.
        The juvenile court set the matter for hearing and ordered
DCFS to respond to mother’s petitions.
DCFS response to section 388 petitions
        DCFS reported that during an August 2021 interview,
mother stated that she was renting a room with her partner, with
whom she had been in a relationship for two years. She met her
partner when they were homeless on the streets and using drugs




                                 7
together. Mother said she planned to reunify with the children
and live together with the children and her partner. Mother
reported being sober for 11 months. She was attending 12-step
meetings two to three times per week. She had also completed
six months of aftercare treatment. Mother was unemployed. She
had enrolled in domestic violence treatment and completed three
classes to date.
       Mother acknowledged that she had no in-person visits with
Dominic and had not seen the child since his birth. Mother
admitted that Dominic did not know who she was. Mother said
she had three or four in-person visits with Alyssa and Chloe.
       DCFS reported that mother had been inconsistent with her
calls to Dominic. Mother called the child once per month from
January 2021 through April 2021, two to three times in May
2021, and twice in June 2021. Her calls in July 2021 were more
consistent.
       Mother had an in-person visit with Alyssa and Chloe in
March 2021. The girls were shy at first but started to open up.
The social worker monitored another visit between mother and
the girls in July 2021, during which the girls appeared playful
with mother.
       DCFS recommended that the juvenile court deny mother’s
section 388 petitions. DCFS stated that while mother was
beginning to address case issues, she had previously not
contacted the children for 16 months. The children had
emotional bonds with their respective caretakers, and it would be
detrimental to the children to have those bonds disrupted.
Unfulfilled aspects of mother’s case plan
       On September 30, 2021, DCFS received an e-mail from
mother’s domestic violence treatment provider stating that




                                8
mother had been terminated by the agency. Mother had enrolled
on August 5, 2021, and attended three sessions, but then had
more than three consecutive absences.
       On October 12, 2021, DCFS received a letter indicating
that mother had reenrolled in domestic violence counseling with
the same agency. DCFS opined that, although mother had
reenrolled in domestic violence treatment, she had not made
sufficient progress. In addition, mother had not addressed her
past drug use by enrolling in individual counseling or testing for
drugs and alcohol weekly as called for by her case plan.
Hearing on mother’s section 388 petitions
       On October 25, 2021, the juvenile court conducted the
hearing on mother’s section 388 petitions.
       Mother’s exhibits, which the court accepted into evidence,
included five clean drug tests between January and March 2021,
Alcoholics Anonymous (AA) sign-in sheets from the same time
period, a letter indicating mother completed a three-and-a-half-
month residential drug treatment program, and two positive
letters from mother’s AA sponsor.
       Mother testified. She acknowledged using
methamphetamine and admitted that she stopped participating
in the juvenile court case because she returned to using drugs.
Mother found that having her children taken away from her was
hard on her. Mother acknowledged that the court had ordered
her to complete a substance abuse treatment program with
aftercare, individual therapy, drug testing, a domestic violence
support group, and parenting classes.
       Mother described her residential drug treatment between
September 2020 and January 2021 and informed the court what
she had learned. Mother’s residential treatment program did not




                                9
allow in-person visits, but she maintained phone and virtual
visits with the children during her residential treatment.
       Since leaving the residential treatment program, mother
had participated in outpatient treatment for six months. Mother
reported that since September 2020, she had attended three to
four AA meetings a week. Mother had recently enrolled in a
domestic violence program, since the programs she previously
called did not have availability. Mother spoke almost daily with
her sponsor and was currently through step 1 of her 12-step
program with her sponsor. Mother stated that she was in a
relationship with her partner, who was clean and sober.
       Mother had five in-person visits with Alyssa and Chloe.
Mother had not had an in-person visit with Dominic since he was
born. Mother said the pandemic was the reason she did not have
in-person visits with Dominic. Mother’s virtual visits with
Dominic lasted 15 to 20 minutes.
       Mother had attended two domestic violence classes so far.
She had not participated in individual therapy with a licensed
therapist apart from counseling at her treatment program.
Mother had not drug tested from approximately May 2021 to the
present.
       Mother’s attorney urged the juvenile court to grant
mother’s section 388 petition. The children’s attorney argued
that the court should deny mother’s section 388 petition, noting
that mother had a lack of recent drug tests, was still working on
her first step despite being in AA for a year, and had only
attended two domestic violence classes. In addition, mother had
not attended individual therapy, had no in-person contact with
Dominic and only limited, friendly in-person visits with Alyssa
and Chloe. Alyssa and Chloe enjoyed visits with their mother,




                               10
but did not want the section 388 petition granted. DCFS argued
that mother had shown no evidence of drug testing or receiving
outpatient treatment since March 2021 and pointed out that
mother waited over a year to have contact with the children.
DCFS joined the children’s counsel in asking that the petition be
denied.
       The juvenile court noted that this was not an easy case and
commended mother for completing the residential substance
abuse program and participating in the outpatient program, but
found mother was in the process of changing circumstances,
rather than exhibiting changed circumstances. The juvenile
court also observed it was not in the best interests of the children
to reunify with mother. The court indicated its focus was the lack
of time the children spent with mother and their need for
permanency. The court denied mother’s section 388 petitions.
       The section 366.26 hearing was continued for five weeks, in
order for mother to have in-person visitation with Dominic and
for the children to have a sibling visit. The court ordered that
visitation was to continue for Alyssa and Chloe.
       Mother filed a notice of appeal from the juvenile court’s
denial of her section 388 petitions on November 3, 2021.
Section 366.26 hearing
       Mother was present at the final section 366.26 hearing on
December 2, 2021. Mother’s attorney argued that the juvenile
court should find the beneficial parent-child relationship
exception and the sibling relationship exception applicable.
DCFS and the children’s attorney argued that the court should
terminate parental rights.
       The juvenile court found by clear and convincing evidence
that the children were adoptable. It found the beneficial parent-




                                11
child relationship exception inapplicable because mother lacked a
sufficient parental bond. The court also found the sibling
relationship exception inapplicable because while Alyssa and
Chloe had always lived together, and still did, they had no
contact with Dominic since his birth over two years earlier, thus
there was no sibling bond. The court terminated mother’s
parental rights.
       Mother filed a second notice of appeal from the order
terminating her parental rights on December 2, 2021.

                            DISCUSSION
I.     Applicable law and standard of review
       Section 388 allows a parent to petition the juvenile court
“upon grounds of change of circumstance or new evidence . . . to
change, modify, or set aside any order of court previously
made . . . .” (§ 388, subd. (a)(1).) The parent has the burden to
prove both (1) a change of circumstance or new evidence that
warrants the proposed modification of a prior order and (2) that
the proposed modification is in the best interests of the child.
(§ 388, subd. (a); In re Jasmon O. (1994) 8 Cal.4th 398, 415
(Jasmon O.).) Section 388 “‘provides the “escape mechanism”
that . . . must be built into the process to allow the court to
consider new information.’” (In re Mickel O. (2011) 197
Cal.App.4th 586, 615 (Mickel O.).)
       The petitioner must show changed, not changing,
circumstances. (Mickel O., supra, 197 Cal.App.4th at p. 615.)
“The change of circumstances or new evidence ‘must be of such
significant nature that it requires a setting aside or modification
of the challenged prior order.’” (Ibid.) Even if a petitioner shows
a genuine change of circumstance, the petitioner must also “‘show




                                12
that the undoing of the prior order would be in the best interests
of the child.’” (Ibid.)
       The standard of review for a juvenile court’s order denying
a section 388 petition is abuse of discretion. (In re G.B. (2014)
227 Cal.App.4th 1147, 1158.) The juvenile court’s determination
“should not be disturbed on appeal unless an abuse of discretion
is clearly established.” (In re Stephanie M. (1994) 7 Cal.4th 295,
318 (Stephanie M.).) Under this standard, “‘“a reviewing court
will not disturb that decision unless the trial court has exceeded
the limits of legal discretion by making an arbitrary, capricious,
or patently absurd determination [citations].”’” (Ibid.)
II.    Mother’s section 388 petitions
       Mother argues that the juvenile court abused its discretion
in denying her section 388 petitions. Mother argues that she
showed a change of circumstance and that it was in the best
interests of her children to grant the petitions. We review
mother’s arguments below and conclude that the juvenile court
did not abuse its discretion in denying mother’s petitions.
       A.     Changed circumstances
       After reviewing mother’s evidence, including mother’s
testimony, the juvenile court determined that mother was “in the
process of changing circumstances, but I don’t believe they are
changed.” The juvenile court explained that mother had only
recently started her domestic violence program. The court also
expressed concern that mother was still only on step 1 of her 12-
step program after 13 months of attending AA. The court
concluded, “I do not believe that [mother] has changed, but I do
believe she is changing.”
       The record shows that the juvenile court’s determination
that mother had not showed a genuine change of circumstance




                                13
was well within its discretion. Mother had a longstanding
problem with substance abuse that negatively affected her
relationship with her children. Mother began smoking marijuana
when she was 16. She smoked marijuana throughout her
pregnancy with Alyssa and tested positive at the time of Alyssa’s
birth. She began smoking methamphetamine during her
pregnancy with Dominic, and both she and Dominic tested
positive at Dominic’s birth. Mother failed to participate in any
treatment or maintain contact with DCFS or the children until
the time that reunification services were terminated.
       While mother had completed a residential drug treatment
program and reported remaining free from drugs since that time,
recent evidence supporting her sobriety was lacking. While
testifying at the section 388 petition hearing in October 2021,
mother admitted that she had not been drug tested since May
2021. Mother had no documentation supporting her completion
of her outpatient drug treatment. In addition, mother had not
addressed her past drug use by enrolling in individual
counseling. Mother was living with a romantic partner whom she
admitted to meeting on the streets and with whom she previously
used drugs. Mother offered no specific evidence regarding her
partner’s treatment or sobriety.
       Juvenile courts have recognized that chronic drug use is
not easily resolved. In In re Amber M. (2002) 103 Cal.App.4th
681, 686, for example, a mother had completed residential drug
treatment and had been clean for 372 days. The mother was on
step 3 of her 12-step program. Under those circumstances, the
mother was considered “in the early stages of recovery.” (Ibid.)
Although the mother in Amber M. had completed her domestic
violence and sexual abuse treatment, the juvenile court did not




                               14
abuse its discretion in determining that the mother was merely
“progressing in treatment.” (Id. at p. 687.)
      Mother in this matter had even less time abstaining from
drug use and was only on step 1 of her 12-step program. In
addition, mother had not addressed the court’s concerns
regarding domestic violence, nor had she participated in
individual counseling, which the court had ordered. Although
mother’s efforts were commendable, the record supports the
juvenile court’s determination that she did not show a genuine
change of circumstances.
      Mother argues that the language of section 388 does not
present a requirement that there must be completely changed
circumstances. Mother argues that the change of circumstance
must be viewed in the context of the dependency proceeding as a
whole. (Cynthia D. v. Superior Court (1993) 5 Cal.4th 242, 253.)
Viewed in that context, mother argues, her change of
circumstance was relevant and substantial, rather than
irrelevant and minor. It is not our place, however, to reevaluate
the evidence that the juvenile court considered. “‘“When two or
more inferences can reasonably be deduced from the facts, the
reviewing court has no authority to substitute its decision for
that of the trial court.”’” (Stephanie M., supra, 7 Cal.4th at
p. 319.) The juvenile court viewed all of the evidence in this
matter from start to finish and determined that mother’s changes
were insufficient to meet the requirements of section 388. The
juvenile court did not abuse its discretion in doing so.
      In addition, mother attempts to minimize her failure to
participate in domestic violence education because it had been
over two years since mother had any contact with Dominic’s
father, and there was no evidence of any domestic violence issues




                               15
since the detention hearing. However, it was within the juvenile
court’s discretion to mandate that mother complete domestic
violence education. Mother suffered domestic violence in two
separate relationships with both Dominic’s father and Alyssa’s
father. Dominic’s father had abused mother while she was
pregnant, yet mother never contacted law enforcement to protect
the child. The juvenile court acted well within its discretion in
finding that mother’s failure to completely address her
problematic relationships showed that her circumstances had not
sufficiently changed.4
       The juvenile court’s determination that mother had not
shown sufficiently changed circumstances to warrant granting of
her section 388 petitions was not an abuse of the court’s
discretion.
       B.    Best interests of the children
       The juvenile court emphasized that the change of order
that mother sought was not in the children’s best interests. The
court noted that Alyssa had been with the paternal grandparents


4     In re J.M. (2020) 50 Cal.App.5th 833 is distinguishable. In
that case, the mother established a substantial change in her
circumstances in that she “had not been in contact with Father
for over a year, had completed all required domestic violence
training, and nothing suggested Mother was or had been in
another potentially violent or abusive relationship.” (Id. at
p. 846.) Because domestic violence was the “sole basis for
juvenile court jurisdiction,” the juvenile court abused its
discretion in concluding that mother had not shown changed
circumstances. (Ibid.) In contrast, mother here has not
completed her domestic violence training, nor shown such
substantial progress in addressing the basis for juvenile court
jurisdiction.




                               16
for the past five years, and for over a year of that time had no
contact at all with mother. In addition, mother had no in-person
contact with Dominic. The court informed mother, “We’re at a
point now that this case came in 28 months ago, and for the
majority of that, the kids haven’t had any contact with you.” The
court emphasized that the children spent very little time with
mother and that at this point they needed permanency.
       The court was correct to focus on permanency at this stage
of the proceedings. The presumption that arises after
termination of reunification services is “that continued care is in
the best interest of the child.” (In re Marilyn H. (1993) 5 Cal.4th
295, 310.) The presumption is a rebuttable one, but it requires
“more than a last-minute oral attempt by a parent to delay
permanency for a child who has already spent as much as 22
months in out-of-home placement.” (Ibid.)
       The court emphasized mother’s lack of a relationship with
the children. Mother acknowledged that she had not had an in-
person visit with Dominic in the nearly two and a half years since
the child was born. Her virtual visits were brief and inconsistent.
During this absence, Dominic had been placed with foster
parents who provided him with a stable and loving home, and
who wished to adopt him. Dominic’s caretakers were attentive to
his needs and regional center services, which took place several
times a week. Dominic was bonded to his foster mother and had
never known another home. The social worker opined that it
would be detrimental to Dominic to disrupt his placement.
       Alyssa and Chloe were also in a stable and loving home
with the paternal grandparents. They had lived with the
paternal grandparents even before the commencement of these
proceedings. At the outset of the proceedings, the paternal




                                17
grandfather informed DCFS that Alyssa had been living with
paternal grandparents for over a year and Chloe had been living
with them for a year. Mother testified that Alyssa had been
living with the paternal grandparents “on and off for about five
years.” After the proceedings began, Alyssa and Chloe did not
have contact with mother for 17 months. After mother resumed
contact, the children had video visits and only five in-person
visits with mother.
       Both Alyssa and Chloe had age appropriate understandings
of adoption and expressed that they wanted to be adopted by the
paternal grandparents. DCFS opined that Alyssa and Chloe had
emotional bonds with their caretakers and that it would be
detrimental to them if the bond were disrupted.
       Given this evidence, it was not an abuse of the juvenile
court’s discretion to refrain from delaying permanency by
granting mother additional reunification services.
       Mother argues that she met the best interest test under the
approach set forth in In re Kimberly F. (1997) 56 Cal.App.4th
519, 530-532, under which the court considers (1) the seriousness
of the problem that led to the dependency and the reason for any
continuation of that problem, (2) the strength of the relative
bonds between the dependent child and both the parent and the
caregivers, and (3) the degree to which the problem may be easily
removed or ameliorated and the degree to which it actually has
been. Mother argues that there was no evidence that her
problems with substance abuse and domestic violence were
continuing at the time of the section 388 petitions. Mother
further argues that Alyssa’s and Chloe’s strong bond with their
caretakers did not dissolve the bond that they had with mother.
In addition, mother argues that it is always in a child’s best




                               18
interest to remain with his or her parents when it is safe to do so,
because the child has a fundamental interest in living with his or
her parents. (Jasmon O., supra, 8 Cal.4th 398, 418-419.)
       The juvenile court weighed the evidence before it and
determined that mother’s request did not further the best
interests of the children. While mother puts a positive spin on
her recent efforts and her bonds with the children, the juvenile
court was not required to interpret the evidence as mother has.
A court acts within its discretion when it determines that “after a
child has spent a substantial period in foster care and attempts
at reunification have proved fruitless, the child’s interest in
stability outweighs the parent’s interest in asserting the right to
the custody and companionship of the child.” (Jasmon O., supra,
8 Cal.4th at pp. 419-420.) In this case, the record supported the
juvenile court’s decision that permanency was of the utmost
importance for these children. The court did not abuse its
discretion in so holding.
III. Termination of parental rights
       Mother’s sole argument as to termination of her parental
rights is that the juvenile court acted prematurely in terminating
her parental rights because her section 388 petitions should have
been granted. In other words, the denial of mother’s section 388
petitions, which led to the termination of parental rights, was
prejudicial error.
       We have determined that the juvenile court did not abuse
its discretion in denying mother’s section 388 petitions.
Therefore, we affirm the order terminating mother’s parental
rights.




                                 19
                          DISPOSITION
       The juvenile court’s orders denying mother’s section 388
petitions and terminating mother’s parental rights are affirmed.


                                    ___________________________
                                    CHAVEZ, J.

We concur:


_______________________________
ASHMANN-GERST, Acting P. J.


_______________________________
HOFFSTADT, J.




                               20